                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

NOE KIM RAQUINIO,             )      Civ. No. 19-00155 SOM-RLP
                              )
         Petitioner,          )      ORDER DENYING REQUEST FOR
                              )      CERTIFICATE OF APPEALABILITY
          vs.
                              )
COUNTY OF HAWAII,             )
                              )
         Respondent.          )
_____________________________ )


     ORDER DENYING REQUEST FOR CERTIFICATE OF APPEALABILITY

          On March 27, 2019, Petitioner Noe Kim Raquinio, pro

se, filed a petition for habeas corpus under 28 U.S.C. § 2254.

ECF No. 1.   On April 8, 2019, this court dismissed his petition,

and Judgment was entered against Raquinio.   ECF Nos. 9, 10.

          An appeal may not be taken to the court of appeals

from a final order in a § 2254 proceeding “[u]nless a circuit

justice or judge issues a certificate of appealability.”     28

U.S.C. § 2253(c)(1)(B).   The court shall issue a certificate of

appealability “only if the applicant has made a substantial

showing of the denial of a constitutional right.”     28 U.S.C.

§ 2253(c)(2).   When a district court denies a § 2254 petition on

the merits, a petitioner, to satisfy the requirements of section

2253(c)(2), “must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims

debatable or wrong.”   Slack v. McDaniel, 529 U.S. 473, 484

(2000).
          When, as here, a district court denies a § 2254

petition on procedural grounds without reaching the underlying

constitutional claim, a certificate of appealability should only

issue when the petitioner shows “that jurists of reason would

find it debatable whether the petition states a valid claim of

the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct

in its procedural ruling.”    Id.

          As set forth in the court’s order, this court

determines that no reasonable jurist would determine that the

procedural grounds for denying Raquinio’s § 2254 petition are

debatable or wrong.   Raquinio did not establish that his

petition is timely, nor that he exhausted his claims in state

court.   “[N]o appeal would be warranted” when such “plain

procedural bar[s] [are] present.”       See id.

          The court declines to issue a certificate of

appealability for any claim that Raquinio may raise on appeal.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, April 8, 2019.



                          /s/ Susan Oki Mollway

                          Susan Oki Mollway
                          United States District Judge

Noe Kim Raquinio v. County of Hawaii, Civ. No. 19-00155 SOM-RLP;
ORDER DENYING REQUEST FOR CERTIFICATE OF APPEALABILITY.

                                    2
